NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                  United States Court of Appeals
                                      For the Seventh Circuit 
                                      Chicago, Illinois 60604 
                                                   
                                       Argued March 1, 2017 
                                       Decided May 30, 2017 
                                                   
                                               Before 
 
                             RICHARD A. POSNER, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
                              
                             DAVID F. HAMILTON, Circuit Judge
 
No. 16‐1366 
 
UNITED STATES OF AMERICA,                               Appeal from the United States District 
      Plaintiff‐Appellee,                               Court for the Southern District of Illinois.
                                                         
      v.                                                No. 14‐CR‐30152‐NJR‐05 
                                                         
AKEELAN L.J. PAULETTE,                                  Nancy J. Rosenstengel, 
      Defendant‐Appellant.                              Judge. 
 
                                             O R D E R 

        Akeelan  Paulette  was  caught  transporting  cocaine  on  an  Amtrak  train  for  the 
benefit  of  his  uncle,  Ayiko  Paulette. 1   He  was  charged  with  conspiring  to  distribute 
controlled  substances  in  violation  of  21  U.S.C.  §§  846  and  841(a)(1),  and  traveling 
interstate  in  support  of  racketeering  in  violation  of  18  U.S.C.  §  1952.  After  the  district 
court refused to accept his untimely motion to suppress evidence, he pled guilty to both 
charges. Paulette faced a presumptive statutory minimum of five years in prison because 
of the drug quantity under 21 U.S.C. § 841(b)(1)(B), but he also qualified for an exception 
to  that minimum under the “safety valve”  in 18  U.S.C. §  3553(f).  He  was sentenced  to 
                                                 
            1  Ayiko Paulette’s appeal, no. 16‐1099, is discussed in a separate opinion. 
No. 16‐1366                                                                                 Page 2 
 
probation for five years—a lucky break, given that probation is prohibited by statute even 
when the safety valve applies. See United States v. Thomas, 930 F.2d 526, 527–28 (7th Cir. 
1991)  (concluding  that  prohibitions  against  probation  in  §  841(b)  remain  even  after 
application of 18 U.S.C. § 3553(e)), overruled in part on unrelated ground by United States 
v. Canoy, 38 F.3d 893, 906–07 (7th Cir. 1994); United States v. Green, 105 F.3d 1321, 1323–24 
(9th  Cir.  1997)  (same  as  to  § 3553(f)).  The  government  did  not  appeal  the  sentence  of 
probation. 
       Paulette  filed  a  notice  of  appeal,  though.  His  appointed  lawyer  asserts  that  the 
appeal  is  frivolous  and  seeks  to  withdraw.  See Anders  v.  California,  386 U.S. 738,  744 
(1967).  Paulette  has  not  responded  to  our  invitation  to  comment  on  counsel’s  motion 
pursuant to Circuit Rule 51(b). Counsel has submitted a brief that explains the nature of 
the case and addresses issues that an appeal of this kind might be expected to involve. 
Because counsel’s analysis appears to be thorough, we limit our review to the subjects 
that  counsel  discusses.  See United States  v.  Bey,  748 F.3d  774,  776  (7th Cir.  2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
       Counsel  first  considers  a  challenge  to  the  district  court’s  rejection  of  Paulette’s 
untimely motion to  suppress. (Paulette specifically reserved the right to challenge this 
ruling  on  appeal.)  About a month before pretrial motions were  due,  Paulette’s  lawyer 
withdrew  from  the  case  and  a  new  lawyer  was  appointed.  The  new  lawyer  moved  to 
continue the trial date, but she did not seek to extend the deadline for pretrial motions. 
That deadline passed without action by Paulette’s lawyer. 
         Nearly five months after the deadline had passed, counsel asked for an extension 
to  file  a  motion  to  suppress.  She  explained  that  she  was  having  “communication 
problems” with Paulette but said he had told her he wanted to file a motion to suppress. 
Counsel noted that she had been appointed late in the case and inherited “voluminous” 
discovery. She asked the district court to accept her attached motion to suppress, which 
argued that police had stopped Paulette illegally at the train station. 
       The district court denied the requested extension and struck the untimely motion, 
finding that the lawyer had not shown good cause for missing the deadline. The court 
explained that even though the lawyer had been appointed late in the case, she had three 
weeks to ask for an extension but inexplicably waited until five months after the deadline 
had passed. The court added that the motion was meritless anyway because, as the court 
had  detailed  in  denying  the  uncle’s  motion  to  suppress,  the  agents  had  reasonable 
suspicion  for  the  investigatory  detention.  Paulette’s  lawyer  then  filed  a  motion  to 
reconsider, asking the court simply to deny the motion to suppress on the merits. The 
No. 16‐1366                                                                      Page 3 
 
court denied that motion because Paulette’s lawyer still had not established good cause 
for the delay. 
        We agree with appellate counsel that any challenge to the district court’s decision 
would be frivolous. District courts have discretion whether to allow untimely motions to 
suppress for good cause. See Fed. R. Crim. P. 12(b)(3)(C); United States v. Combs, 657 F.3d 
565, 568 (7th Cir. 2011). Under these circumstances, where the new trial lawyer waited 
months before seeking leave to file a late motion to suppress and offered no good reason 
for the delay, there is no sign that the district court abused its discretion. See United States 
v.  Garcia,  528  F.3d  481,  485  (7th  Cir.  2008)  (no  good  cause  where  new  counsel  never 
requested extension). 
        Appellate counsel next evaluates a potential challenge on the merits of the motion 
to suppress. But because trial counsel did not establish good cause and thus the motion 
was not allowed, we could not consider the asserted ground for suppression, not even 
for  plain  error.  See United States  v.  Daniels,  803  F.3d  335,  351–52  (7th Cir.  2015);  United 
States v. Acox, 595 F.3d 729, 730–31 (7th Cir. 2010). Accordingly, the challenge would be 
frivolous. 
        Finally,  appellate  counsel  weighs  and  correctly  rejects  as  frivolous  a  possible 
attack on the validity of Paulette’s guilty plea, explaining that Paulette expressed some 
interest in withdrawing the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 
2012);  United States  v.  Knox,  287 F.3d  667,  670–71  (7th Cir.  2002).  The  district  court 
substantially  complied  with  Rule  11  of  the  Federal  Rules  of  Criminal  Procedure.  See 
United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. Akinsola, 105 F.3d 
331,  334  (7th  Cir.  1997).  The  court  discussed  the  nature  of  the  charges  and  possible 
penalties, the trial rights Paulette was giving up, and the role of the Sentencing Guidelines 
along with the court’s discretion in applying them. Appellate counsel says that the district 
court  neglected  to  inform  Paulette  about  any  waiver  of  his  right  to  appeal  or  to  file  a 
collateral attack, see Fed. R. Crim. P. 11(b)(1)(N), but Paulette did not waive these rights 
under the terms of his guilty plea. 
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.